*600Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered January 19, 2001, convicting defendant, after a jury trial, of assault in the first degree and tampering with a witness in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 11 years and 3V2 to 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. Although no witness saw defendant holding a sharp object, the evidence supports the conclusion that it was defendant who cut the victim.
The court properly declined to modify its Sandoval ruling following the prosecutor’s opening statement. Defendant does not challenge the original ruling itself, and there was nothing in the prosecutor’s opening that would require the court to provide a more favorable ruling. Moreover, the court struck the allegedly prejudicial portion of the opening, with a curative instruction that the jury is presumed to have followed (see People v Davis, 58 NY2d 1102, 1104 [1983]). Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ.